Mayes, J.,
delivered the opinion of the court.
It is manifest from the record that the express company had no notice that the package delivered to it for shipment to New Orleans contained diamonds, or anything of great value. Mr. Stevenson did not fix the value at the time he made the shipment, and, this being the case, he cannot recover over and above the sum of $50. By express contract it is stated that the amount the express company shall be liable for, in the event of loss or damage, when no value is given, shall not exceed the sum of $50. This regulation is reasonable and valid. When articles of great value are to be shipped by the express company, it is but just and right that it should be informed, in order that it may take such precaution to secure the safe delivery of the articles as the values it is dealing with warrant. A party who takes advantage of the cheapest, rate, and fails to give proper notice, can have no cause to complain in case the goods should be lost, that he is deprived of his right to recover 'all above the amount limited in the contract of shipment.
Notice of'loss was given to the express agent a few days after the loss was discovered. This notice was given verbally by the shipper, and Mr. Hyde, the express agent, sent a tracer after the goods, and after about ninety days reported that he could not find them. After he reported that he could not find the goods, a written demand was made on the express company for the value. We think that the express company had all the notice necessary, and is liable in the sum of $50, the amount limited in their contract.
' The court erred in giving a peremptory instruction for the plaintiff and ordering the jury to assess damages in the sum of $80. If the judgment be remitted down to $50, the case is affirmed here; otherwise, it is reversed and remanded. But, in any event, the costs of appeal shall be taxed against appellee.